362 S.W.3d 489 (2012)
Orlando WOOLFOLK, Sr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 97272.
Missouri Court of Appeals, Eastern District, Division One.
March 20, 2012.
Lisa M. Stoup, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Laura E. Elsbury, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Orlando Woolfolk, Sr., appeals from the judgment denying his Rule 24.035 [1] motion after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of post-conviction relief was not clearly erroneous. Rule 24.035(h), (k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Rule 84.16(b). Mo. R. Civ. P. (2011).
NOTES
[1]  All rule references are to Mo. R.Crim. P. (2011), unless otherwise indicated.